      Case 3:20-cv-00380-DPM-PSH Document 8 Filed 01/04/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

SHAWNDALE WARREN                                                       PLAINTIFF
ADC #166650

v.                         No: 3:20-cv-00380 DPM-PSH


NATHAN WEST, et al.                                                 DEFENDANTS

                                      ORDER

      Plaintiff Shawndale Warren, an inmate at the Arkansas Division of

Correction’s North Central Unit, filed this pro se 42 U.S.C. § 1983 action on

November 25, 2020 (Doc. No. 1). Warren was subsequently granted in forma

pauperis status. See Doc. No. 5. Before docketing the complaint, or as soon

thereafter as practicable, the Court must review it to identify cognizable claims or

dismiss it if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. § 1915A. The Court has reviewed Warren’s

complaint and does not order service of process at this time. Instead, the Court

directs Warren to file an amended complaint within thirty days to clarify his claims.

      Warren alleges that he broke his jaw on May 8, 2020, and did not receive

appropriate medical treatment afterwards, including surgery and follow-up

examinations. Doc. No. 1 at 9-13. However, Warren does not specifically describe
      Case 3:20-cv-00380-DPM-PSH Document 8 Filed 01/04/21 Page 2 of 3




each defendant’s involvement in the violations he alleges. For instance, he names

grievance coordinator Justin Peters and Nurse Jane Doe as defendants, but does not

clearly describe how they were involved in the violation of his rights. See Doc. No.

1 at 9-15. In his amended complaint, Warren should cure these deficiencies.

      Additionally, in his amended complaint, Warren should describe facts he

relies on to support his allegation that defendants Marjorie Hall, Dr. Robert

Anderson, Dr. Jane Landrigan, Nurse Lung, and Nurse West engaged in a conspiracy

to deny him appropriate medical treatment.1 Warren’s original complaint does not

allege that nurses Lung or West were involved in his medical treatment other than

to diagnose him with a broken jaw. See id. at 10. Warren should also describe

specific facts to support his claim that white inmates are afforded better treatment

that he is because he is Black.

      Warren appears to allege access-to-courts claims in his original complaint. He

should note that participation in the administrative grievance procedure alone is

insufficient to establish liability under § 1983. See Rowe v. Norris, 198 F. App’x



      1
        To state a conspiracy claim, a plaintiff must plead sufficient facts to suggest a
“mutual understanding” between the defendants or a “meeting of the minds.” Cooper v.
Delo, 997 F.2d 376, 377 (8th Cir. 1993) (dismissing a prisoner’s conclusory conspiracy
claim because he failed to plead specific facts suggesting a mutual understanding or
meeting of the minds); Manis v. Sterling, 862 F.2d 679, 681 (8th Cir. 1988) (same); White
v. Walsh, 649 F.2d 560, 561 (8th Cir. 1981) (same). “The factual basis need not be
extensive, but it must be enough to avoid a finding that the suit is frivolous.” Smith v.
Bacon, 699 F.2d 434, 436–37 (8th Cir. 1983) (citing McClain v. Kitchen, 659 F.2d 870,
872 (8th Cir. 1981)).
      Case 3:20-cv-00380-DPM-PSH Document 8 Filed 01/04/21 Page 3 of 3




579, 580 (8th Cir. 2006). Furthermore, to state an access-to-courts claim, a prisoner

must show that he was “‘not provided an opportunity to litigate a claim challenging

the prisoner’s sentence or conditions of confinement in a court of law, . . .’”

Hartsfield v. Nichols, 511 F.3d 826, 831 (8th Cir. 2008) (quoting White v. Kautzky,

494 F.3d 677, 680 (8th Cir. 2007)). The prisoner must also show that an actual injury

resulted, “that is, the hindrance of a nonfrivolous and arguably meritorious

underlying legal claim.” Id. If Warren wishes to claim denial of access to the

court(s), unrelated to a claim about the grievance procedure, he should do so in the

amended complaint, keeping in mind the requirements contained in the above-

quoted case.

      The Clerk of Court is directed to send a blank § 1983 complaint form to

Warren. Warren is cautioned that an amended complaint renders his original

complaint without legal effect; only claims properly set out in the amended

complaint will be allowed to proceed. In the event he fails to file an amended

complaint conforming to this order by that date, the Court will screen Warren’s

original complaint which may result in the dismissal of some of his claims for failure

to state a claim upon which relief may be granted.

      IT IS SO ORDERED this 4th day of January, 2021.


                                       UNITED STATES MAGISTRATE JUDGE
